— In a negligence action to recover damages for personal and property injuries, plaintiff appeals from an order of the Supreme Court, Westchester County, entered May 21, 1973, which denied his motion to- remove the action from the City Court of the City of Mount Vernon to the Supreme Court, Westchester County. Order reversed, without costs, motion granted and action removed to the Supreme Court, Westchester County. The interests of justice require the removal of the action to the Supreme Court and the consequent increase of the ad damnum clause to the amounts originally demanded. Gulotta, P. J., Martuscello, Latham, Shapiro and Cohalan, JJ., concur.